Park, C. J.
We entertain no doubt that a proceeding by mandamus is an action at law within the meaning of the statute, which declares that “ whenever any action at law shall be tried by the Superior Court without a jury, said court shall find, upon the motion of either party, the facts upon which the judgment of said court is founded, and cause such finding to become a part of the record.” Gen. Stat., tit. 1, sec. 189. The writ of mandamus is one of the proceedings at common law. Our statute provides that “ the Superior Court may issue writs of mandamus in cases in which they may by law be granted, and proceed therein and render judgment according to the course of the common law.” Gen. Statutes, tit. 1, sec. 372. We think, therefore, whether a proceeding by mandamus may technically be called an action at law or not, it is a proceeding embraced by that term in the statute referred to.
It is claimed on the part of the state that, inasmuch as the defendants in the present case did not state the facts concerning the place called “Allen’s Station” in their return, but contented themselves with a general denial of the allegation that there was such a station established by the defendants, the question at issue between the parties was one of fact, and that the court below, having found the issue in favor of the State, decided the question as one of fact, and that therefore there can be no review of the question by this court. We do not so regard the question. The issue beiween the parties *138in this part of the case, was, whether there was a station at the place in question that came within the meaning of that term as used in the statute. The Stale alleged that there was, and the defendants denied the allegation. The burden was upon the State to show, not only the facts with regard to the place in question, but also that those facts constituted the place a station within the meaning of the statute. The question was one of law and fact combined, and could not have been decided wholly as a question of fact. Furthermore, the record discloses that the court, considered the question in its two-fold character. The facts were first ascertained, and upon these facts the defendants insisted as matter of law that the place did not come within the provisions of the statute, which claim was overruled by the court. Complaint is now made of this ruling, and it matters but little, before us, in what form the facts with regard to the place appear, whether upon the record in the finding of the court, or upon the record in the return made by the defendants; in either case, the facts appearing, tlie ruling of the court upon those facts is manifestly the subject of review.
The remaining question in the case is, do the facts as they appear of record constitute the place a depot or station? In the case of The State v. The New Haven & Northampton Co., 37 Conn., 153, the court considered themselves as going to the verge of the law in holding that the place called “ Brooks’s Station ” was a station within the meaning of the statute. In that case much reliance was placed upon several important facts, none of which appear in the case under consideration.- One of these was that the defendants’ predecessors in the management of the road had been in the habit, for a long period of time, of stopping their mail trains regularly at Brooks’s Station, just as they did at other stations on the road. Another was that passengers were ticketed to the place, and( at times freight was delivered and received there. A further important fact was, that the railroad company treated the place as a station, placing it on their time tables as such, and on their other lists of stations. Shelter was also provided for passengers while waiting for trains.
*139These were important facts, and distinguish that case from the present one. The railroad company never treated this place as a station. It never appeared on any of their time tables or lists of stations; and passengers were never ticketed to it, but always to the station beyond. No transactions at this place appeared on the books of the company, but all dealings with it were regarded as having taken place at the station beyond, and so appeared on their books. These are important considerations, and show that the company never intended to establish a station at this place.
We are satisfied that the court below erred in holding that the place in question was a depot or station within the meaning of the statute.
We think, also, that even if the place was a station within the meaning of the statute, the court erred in its order issuing the peremptory mandamus, in requiring that not less than ’one passenger train going north and one passenger train going south, should stop daily at the place in question upon the exhibition of flags, &c. It was said in the argument that this requirement could do the defendants no harm, for if they should use the place at all as a station they could not run any fewer trains than the number required, and hence that a requirement of that extent was necessarily involved in the order to desist from their abandonment of the place as a station. We do not so understand it. We can not know but that the proper tribunal to determine this question would decide, under all the circumstances of the case, that one passenger train going north and one going south on alternate days would be sufficient. It is manifest that the court had no jurisdiction over that question. The order should have been in general terms, that the defendants should cease their abandonment of the station, and every tiling else should have been left to the tribunal provided by the statute. State v. New Haven & Northampton Co., 37 Conn., 153.
There is manifest error in the judgment complained of.
In this opinion the other judges concurred; except Pardee J., who having tried, the casein the court below did not sit.